Citation Nr: 1036793	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from June 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
The Board previously denied the Veteran's claim of service 
connection for a back disorder.  

The Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
the appeal to the Court, a brief was filed by the appellant, 
averring that remand was required as the Board erred when it 
failed to provide an adequate explanation of its reasons and 
bases as to why lay statements submitted by her family were not 
new and material evidence sufficient to reopen her previously 
denied claim.  In a Memorandum Decision of August 2009, the Court 
vacated the Board's decision and remanded the matter.  A copy of 
the Court's decision in this matter has been placed in the claims 
file.  

This claim was previously reopened by the Board in an August 2010 
decision.  The Board subsequently remanded the Veteran's claim 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for a back disorder.

2.  Spondylolisthesis of the lumbar spine had its onset during 
active service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for spondylolisthesis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002& Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Background

As a result of the Board's decision to grant entitlement to 
service connection for spondylolisthesis, any failure on the part 
of VA to notify and/or develop the claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
65107 (West 2002 & Supp. 2009) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed to 
a review of the claim on the merits.

The Veteran seeks service connection for a back disorder that she 
attributes to her active military service.  Service treatment 
records dated in July 1978 reflect her treatment for a muscle 
spasm of the right neck of undetermined etiology, but are not 
referable to complaints or diagnoses of, or treatment for, a back 
disorder.

The VA and non-VA medical records, dated from September 1984 to 
October 2009, reflect the Veteran's complaints of back and neck 
pain.  In a September 1984 medical record, it was noted that she 
recently learned that she was born with an opening in her spine 
and gave a history of back pain for more than three years.  
Results of x-rays taken at the time include an impression of 
bilateral spondylosis pars interarticularis of L5 with first 
degree spondylolisthesis.

In an October 1994 written statement, the Veteran said that her 
job in service was the only one in her work history which 
required that she perform unlimited lifting, standing, and 
strenuous activities.  She said that medical records showed that 
she fell and aggravated an existing low back injury in 1987, and 
that she was treated in service for cervical spine muscle spasms 
and pain, for which she saw a doctor but was told there were no 
back doctors on base.  She also said she was told that she could 
see a doctor off base, but would have to pay for it and if the 
military knew, her "enlistment in the military" might be at risk.

During a November 1994 personal hearing, and an October 1996 
Board hearing, the Veteran reiterated that her job in service 
required a lot of lifting as she was part of the Civil Engineer 
Squadron.  As she was the only female, she wanted to fit in.  She 
said that in service she rode in the back of a truck over hilly 
terrain that jarred her back and that was when her back pain 
started.

Results of x-rays of the Veteran's back taken in November 2000 
revealed spondylolisthesis and advanced degenerative disk 
disease.  X-rays of her thoracic spine showed minor degenerative 
changes.  In January 2001, private medical records showed that 
the Veteran underwent a laminectomy to treat her 
spondylolisthesis, L5-S1 with nerve root compression and 
neuralgia.  A July 2004 private record includes an assessment of 
osteoarthritis, spondylolisthesis & fusion, and a history of 
fibromyalgia.  As noted, the more recent medical evidence 
includes diagnoses of degenerative disc disease of the cervical 
spine and spondylolisthesis of the lumbar spine.

In support of her claim, in April 2006, the Veteran submitted 
signed statements from her friend, sister, and former husband, as 
set forth above.

Thus, the Board must assess the competence of the Veteran, her 
sister, friend, and ex-husband to report the onset of the 
Veteran's back symptoms during service and of the Veteran having 
back problems since that time, and their credibility.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which she or he had first-hand 
knowledge and, citing its earlier decision in Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness.  See also 38 C.F.R. § 3.159(a)(2) 
(2009).

As the Veteran and her sister, ex-husband, and friend provided 
credible testimony regarding her back symptoms during service, 
and the Veteran is competent to testify as to both the incurrence 
and continuity of symptomatology associated with the injury, the 
Board concludes that the Veteran and her sister, ex-husband, and 
friend, are competent to report that she began having back 
problems during service.  Layno, 38 C.F.R. § 3.159(a)(2).  In 
fact, the Federal Circuit has specifically held that this type of 
symptom is capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of 
service connection for paranoid schizophrenia where lay persons 
submitted statements attesting to observing a change in the 
veteran's behavior during and since service); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of 
corroboration does not, by itself render lay evidence incredible.  
Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first 
"determine whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person is 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

The Board finds the Veteran's testimony credible and that 
statements from her family and friend corroborated her 
assertions.  She is competent to state that she was involved in 
strenuous lifting activity in service and experienced back pain 
in service.

Thus, in its previous remand, the Board was of the opinion that 
the Veteran should be afforded a VA examination to determine if 
any currently diagnosed back disorder is related to the Veteran's 
active military service.

In this regard, the Veteran was afforded a VA spine examination 
in May 2010, the results of which are in the record.  Upon review 
of the Veteran's service treatment records, the examiner noted 
that there were two entries of stiffness and spasm in the neck in 
August 1976 and July 1978.  However, the examiner found no 
evidence of low back pain in the Veteran's service treatment 
records.  The examiner noted that the Veteran was treated after 
military service in September 1984 with complaints of back pain, 
but the Veteran reported that this had only existed for the past 
three and a half years.  X-rays from September 1984 revealed 
bilateral spondylolysis of the pars interarticularis of the L5 
vertebra with first degree spondylolisthesis.  The Veteran 
subsequently worked as a cook for 8 years, and then she began 
working as a corrections control guard.  She underwent an L5-S1 
fusion in 2001.  

The Veteran reported that she did suffer from back pain in the 
military.  She indicated that she had to drive trucks down bumpy 
roads and that on one occasion her back began to hurt.  She 
reported that she did seek treatment for this condition but that 
she was told spine management was not available.  She also stated 
that she did not seek treatment following military service 
because she had no medical insurance.  X-rays were taken, 
revealing an L5-S1 instrumented fusion with pedicle screws.  The 
alignment of the spine was normal and the vertebral bodies and 
disk spaces above L5 appeared normal.  The examiner concluded 
that the Veteran had a diagnosis of lumbar spine spondylolysis at 
the L5 level with evidence of grade I spondylolisthesis that 
eventually led to surgery in 2001.  The examiner noted there was 
no documented evidence of a back problem in service and the 
Veteran admitted that she had no specific injury during military 
service.  However, she did report that being jostled around in 
the back of a truck aggravated her back.  The examiner noted that 
lumbar spine spondylolysis is a congenital abnormality.  The 
examiner concluded that it was likely that the Veteran's back 
pain was aggravated while riding in a truck during active duty.  
However, the examiner opined that it was less likely than not 
that her lumbar spine condition was permanently aggravated by 
active service, and that if she had not been in service, her 
current pain and pathology would have occurred anyway due to the 
congenital nature of this disability.  The examiner also 
concluded that it was less likely than not that her lumbar spine 
condition manifested during active duty, since spondylolysis is a 
congenital condition.  


II.  Analysis

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002); see Wagner v. Principi, 370 F.3d 1989, 1096 
(Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 1111 
affords wartime veterans also applies to peacetime veterans.  See 
38 U.S.C.A. § 1132 (West 2002). The lower standard of rebuttal of 
the presumption of soundness that section 1132 affords peacetime 
veteran's is abrogated by section 1137, which provides, in 
pertinent part, that "notwithstanding the provisions of section[] 
1132 . . . , the provisions of section[] 1111 . . . shall be 
applicable in the case of any veteran who served in the active . 
. . military . . . service after December 31, 1946."  38 U.S.C.A. 
§ 1137 (West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have been 
aggravated by active . . . military . . . service where there is 
an increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153 (West 
2002); see 38 C.F.R. § 3.306(b) (2008). "[A]n increase in 
disability must consist of worsening of the enduring disability . 
. .."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not noted 
upon entering service, and section 1153 applies when the claimed 
disability is noted upon entry."  Jordan v. West, 17 Vet. App. 
261, 272 (2003) citing Joint Motion of the Parties, Oct. 27, 2002 
(emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of sound 
condition had been applied and rebutted.  In such cases, VA would 
have been required under section 1111 to find by clear and 
unmistakable evidence that the condition was not aggravated by 
service in order to conclude that there was preexisting injury or 
disease.  Such a finding would necessarily be sufficient to rebut 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).

VAOPGCPREC 3-2003.

The plain language of section 1111 provides that the presumption 
of soundness is rebutted only if clear and unmistakable evidence 
establishes both that (1) the condition existed prior to service 
and (2) the condition was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  VAOPGCPREC 3-2003. VA 
amended the regulation implementing the presumption of soundness 
in 2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2007); cf. Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (Court raised the question of the proper interpretation of 
sections 1111 and 1153 and the validity of the pertinent part of 
38 C.F.R. § 3.304(b) under that interpretation).

Regarding the characteristics of clear and unmistakable evidence, 
"The word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's 
New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations 
omitted).

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and compelling, 
i.e., a sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2009), includes consideration 
of medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to basic character, origin, 
development of injury or disease, and "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the 
case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 
2000).  All of the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  "The 
Board may find that the evidence is of such low probative value 
that it does not affect the 'unmistakability' of the evidence 
showing preservice inception of the [disorder at issue]."  Id.

Where there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

The Board would first point out that a back disorder was not 
noted at the time of the Veteran's entry into active service.  
Therefore, the Board finds that the Veteran is presumed sound on 
entrance as to his claim for service connection for a back 
disorder.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

In addition, while the statements of the May 2010 VA spine 
examiner clearly indicate the belief by that examiner that the 
Veteran's spondylosis and spondylolisthesis preexisted his 
military service, his statements regarding the aggravation of her 
back disorder are clearly against a finding that there is clear 
and unmistakable evidence that a back disorder was not aggravated 
during service.  Thus, the Board finds that the Veteran's 
spondylolisthesis did not clearly and unmistakably preexist 
service, and that the presumption of soundness is therefore not 
rebutted as to her claim for service connection for a back.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Board further finds that when the May 2010 VA spine 
examiner's statements are read in their totality, they permit the 
establishment of service connection for spondylolisthesis.  More 
specifically, although the examiner concluded that the Veteran's 
back disorder had not been permanently aggravated during service, 
from the examiner's additional statements that service very 
likely aggravated her condition, there is an implication that had 
the examiner known the standard for overcoming the presumption of 
soundness, he would support the notion that a back disorder was 
neither noted at the time of entry nor rebutted by clear and 
unmistakable evidence.  Consequently, giving the Veteran the 
benefit of the doubt, with the Veteran presumed sound at the time 
of entry, when the examiner further concluded that it was as 
likely that his back disorder was aggravated during service, the 
Board finds that the examiner established the onset of the 
Veteran's back disorder as the Veteran's active military service. 

Accordingly, because the Veteran's back is presumed sound at the 
time she entered service, and the May 2010 VA examiner has 
diagnosed spondylosis that was likely aggravated during service, 
i.e., spondlylolisthesis, the Board will give the Veteran the 
benefit of the doubt, and find that the Veteran's currently 
diagnosed spondylolisthesis is of service origin.  Therefore, the 
Board finds that the evidence supports entitlement to service 
connection for spondlylolisthesis of the lumbar spine.  




ORDER

Entitlement to service connection for spondylolisthesis of the 
lumbar spine, claimed as a low back disability, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


